Citation Nr: 1433131	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  The propriety of the reduction of the evaluation for service-connected bilateral hearing loss from 90 percent to 30 percent, effective February 1, 2012.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	Robert Brown, Jr., Attorney at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from March 1960 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2011 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In July 2013, the Veteran testified before the undersigned Veterans Law Judge via video-conference.  A transcript of the hearing is associated with the record on appeal.  At such time, the Veteran's attorney submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

In this regard, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  With the exception of the July 2013 hearing transcript, review of the documents in Virtual VA and VBMS reveals documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For reasons discussed below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Reduction Claim 

By way of background, the Board notes that a March 2011 rating decision granted service connection for bilateral hearing loss, for which a 90 percent disability evaluation was assigned, effective December 20, 2010.  The 90 percent rating was awarded based upon audiometric findings from a February 2011 VA audiological examination.  In May 2011, the Veteran filed a claim seeking TDIU based upon his service-connected bilateral hearing loss and, in support of his claim, he submitted a May 2011 audiological examination conducted by S.C.  

An August 2011 rating decision proposed to reduce the 90 percent rating to 30 percent based on the May 2011 audiometric findings from S.C.  The Veteran was subsequently afforded another VA audiological examination in July 2011, after which the proposed rating reduction was effectuated by an November 2011 rating decision and a 30 percent rating was made effective February 1, 2012, the first day of the third month following notice of the reduction.  

The Veteran has disagreed with the reduction of his disability rating for service-connected bilateral hearing loss on that basis that (1) his hearing loss did not improve following his first VA examination in February 2011 and (2) VA did not adequately consider the benefit-of-the-doubt doctrine, given that there were three audiometric findings of record which showed different results and VA did not use the findings which supported the highest rating.  

As noted, in August 2011, the RO proposed to reduce the 90 percent rating to 30 percent based on the May 2011 audiometric findings from S.C.  In proposing such action, the RO informed the Veteran that he could submit medical or other evidence to show that the rating should not be reduced and that he had 60 days to submit such evidence.  The Veteran did not submit any additional medical or other evidence within 60 days of the August 2011 rating decision to show that his rating should not be reduced.  

Nevertheless, there is evidence showing that VA was in constructive possession of medical evidence, namely VA outpatient treatment records, which may contain information and evidence regarding the severity of the Veteran's bilateral hearing loss during the relevant time period.   

In this regard, the Virtual VA claims file includes a February 2014 rating decision which adjudicates claims that are not relevant to this appeal.  The February 2014 rating decision reflects, however, that VA outpatient treatment records dated from August 2006 to February 2014 were considered in rendering that decision.  The Board notes that the paper claims file only includes VA treatment records dated from August 2006 to July 2011 and that VA treatment records dated from August 2011 to February 2014 are not associated with the paperless claims files.  

A rating reduction must be based on improvement in a disability that reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  A rating reduction must also be based on adequate examinations, and must have been supported by the evidence on file at the time of the reduction.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that failure of examiner to review claims file rendered reduction decision void ab initio); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

In this case, VA is in constructive possession of VA treatment records that may contain evidence relevant to the severity of the Veteran's bilateral hearing loss from July 2011 to February 2012.  However, because those records are not associated with the paper and paperless claims files, the Board cannot determine that no reasonable possibility exists that the outstanding records are relevant to the Veteran's claim.  As such, a remand is necessary to obtain these records.

TDIU Claim

The Board notes that the Veteran has claimed entitlement to a TDIU based on his service-connected bilateral hearing loss, evaluated as 90 percent disabling as of December 20, 2010, and as 30 percent disabling as of February 1, 2012, and tinnitus, evaluated as 10 percent disabling as of December 2010.  Such results in a combined disability rating of 90 percent from December 20, 2010, and 40 percent as of February 1, 2012.  The Board further observes that a February 2014 rating decision awarded service connection for acne with a noncompensable rating as of July 12, 2013; however, such award does not alter the Veteran's combined disability rating, nor has he alleged that his acne renders him unemployable.

Therefore, as the Veteran's TDIU claim is based, in part, on his service-connected bilateral hearing loss, such issue is contingent on a decision regarding the propriety of the reduction of the Veteran's disability rating for his hearing loss, and is considered inextricably intertwined with the rating reduction issue.  Therefore, adjudication of a TDIU must be deferred pending development action on the rating reduction issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Aid and Attendance

The Veteran also seeks entitlement to SMC based on the need for regular aid and attendance for his spouse.  

Under 38 C.F.R. § 3.351(a)(2), SMC is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance.  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  38 C.F.R. 
§ 3.352(a). 

At the July 2013 hearing, the Veteran testified that he is his wife's caregiver and that her disabilities include fibromyalgia, rheumatoid arthritis, chronic obstructive pulmonary disease (COPD), obstructive sleep apnea, and declining vision, and such disabilities are made worse by her medication.  He testified that his spouse can feed herself and use the restroom by herself, but she occasionally needs help standing up from a seated position and always needs assistance with dressing.  He testified that she is occasionally unable to walk across the room and uses a cane or walking stick most times, as she cannot stand up for long periods.  He further testified that he does all of the cooking and cleaning, brings meals to her, and helps clean her.  

During the hearing, the Veteran also testified that his spouse has been in receipt of Social Security Administration (SSA) disability benefits since 2005 or 2006.  However, the evidentiary record does not contain the decision granting such benefits or the medical records upon which the SSA disability benefits were granted.  Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's spouse's SSA records, as they may be useful in adjudicating the aid and attendance claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Moreover, as the current evidence is insufficient to determine the nature and severity of the Veteran's spouse's disabilities, a VA examination is warranted to clarify the nature and extent of limitations resulting from the spouse's current disabilities, to include whether such render her housebound or in need of regular aid and attendance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records, including records dated from August 2011 to February 2014 (and thereafter), and associate them with the claims file.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  Request from the SSA all records related to the Veteran's spouse's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.

3.  After the SSA records have been associated with the claims file, schedule the Veteran's spouse for a VA examination by a medical professional with the appropriate expertise to determine the nature and resulting limitations of the spouse's disability or disabilities.  A VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) must be completed.  

All indicated tests or studies should be accomplished.  The examiner should clarify the nature of the spouse's disability or disabilities and provide a discussion as to the nature, frequency, duration, and severity of manifestations of such disability or disabilities.  The examiner should comment upon the resulting limitations from the spouse's identified disability or disabilities, to include any impairment resulting from the medication she takes for such disabilities.  The examiner should also address the following: 

(a) whether the spouse requires the regular assistance of another person in activities of daily living, to include consideration of whether the appellant is able to dress or undress herself, to keep herself ordinarily clean and presentable; to feed herself, or to attend to the wants of nature, and, if so, why; 

(b) whether the spouse requires the assistance of another in protecting herself from the ordinary hazards of daily living, and, if so, why; and 

(c) whether the spouse is restricted to her home or the immediate vicinity thereof. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



